Citation Nr: 1216794	
Decision Date: 05/10/12    Archive Date: 05/24/12

DOCKET NO.  08-18 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for chest pain.

2.  Entitlement to service connection for memory loss.

3.  Entitlement to service connection for left shoulder drop.

4.  Entitlement to service connection for sciatic nerve condition.

5.  Entitlement to service connection for neuropathy of the upper extremities, to include numbness of the hands.

6.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

7.  Entitlement to service connection for arthritis of the upper back as secondary to service-connected disabilities.

8.  Entitlement to service connection for arthritis of the shoulders as secondary to service-connected disabilities.

9.  Entitlement to service connection for a lower back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran served on active duty from April 1957 to April 1961.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In June 2008, the Veteran requested a hearing before the Board.  The Veteran subsequently withdrew his request in July 2008.  38 C.F.R. § 20.702(e) (2011).

Although the Veteran is receiving payments from the Social Security Administration (SSA), these payments appear to be due to the Veteran's age and not due to his disability.  Furthermore, the Veteran reported in his original claim with VA that he was not receiving disability benefits from SSA.  See Veteran's Application for Compensation and/or Pension dated March 2007, Part D.  For these reasons, no development is needed to obtain documents from SSA.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran reported in the June 2008 Form 9 that he had medical records that were relevant to his claims.  On remand, the Veteran should be asked to provide all medical records in his possession pertaining to his claims. 

The Veteran claims that his chest pain, left shoulder drop, sciatic nerve condition, neuropathy, arthritis of the upper back, and arthritis of the shoulders are related to his military service or secondary to his service-connected disabilities. 

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA must provide an examination when there is (A) competent evidence of a current disability that (B) may be associated with service, but (C) there is insufficient medical evidence to make a decision on the claim.  38 U.S.C.A. § 5103A(d).  The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted under this statute.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  

Here, no VA examination was provided for these issues.  The Board finds that VA examinations should be conducted before the claims can be adjudicated.

Additionally, in an October 2007 rating decision, the RO denied the Veteran's claim for service connection for a lower back disability.  The Veteran specifically disagreed with the denial of his lower back claim in a statement received by the RO on November 19, 2007.  A statement of the case (SOC) has not yet been issued as to this issue. 
In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that where a notice of disagreement is filed but a SOC has not been issued, the Board must remand the claim to the agency of original jurisdiction so that a SOC may be issued.  So it is in this case.  Accordingly, the Veteran's claim must be remanded so that the RO or AMC may issue a SOC on the issue of entitlement to service connection for a back disability.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran reported in the June 2008 Form 9 that he had medical records that were relevant to his claims.  The RO should ask the Veteran to provide all medical records in his possession pertaining to his claims.  The RO should also request that the Veteran identify any additional medical treatment he has received for any of his claimed disabilities.  The RO should take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not in the record on appeal.  Efforts to obtain these records should also be memorialized in the Veteran's VA claims folder. 

2.  The RO should then schedule the Veteran for a physical examination(s) to determine the nature and etiology of his (1) chest pains; (2) left shoulder drop; 
(3) sciatic nerve condition; (4) neuropathy of the upper extremities, including numbness in the hands; (5) arthritis of the upper back; and (6) arthritis of his shoulders.  The Veteran's VA claims folder and a copy of this REMAND should be made available to, and should be reviewed by the examiner. 


A.  Chest Pain

After examination of the Veteran and review of all pertinent medical records, the examiner should provide a diagnosis for any disability manifested by chest pain that is current show or indicated in the record at any time since March 2007.  

For each disability manifested by chest pain identified, the examiner should provide an opinion with supporting rationale as to whether it is as likely as not that the disability had its onset in, or is otherwise related to the Veteran's active duty military service.  

For each disability manifested by chest pain identified, the examiner should also comment as to whether any disability is either (1) due to or (2) aggravated by the Veteran's service-connected disabilities. 

B.  Left Shoulder Drop

After examination of the Veteran and review of all pertinent medical records, the examiner should provide a diagnosis for any disability manifested by complaints of left shoulder drop that is current show or indicated in the record at any time since March 2007.  

For each disability manifested by left shoulder drop identified, the examiner should provide an opinion with supporting rationale as to whether it is as likely as not that the disability had its onset in, or is otherwise related to the Veteran's active duty military service.  

For each disability manifested by left shoulder drop identified, the examiner should also comment as to whether any disability is either (1) due to or (2) aggravated by the Veteran's service-connected disabilities. 

C.  Sciatic Nerve Disability

After examination of the Veteran and review of all pertinent medical records, the examiner should provide a diagnosis for any sciatic nerve disability that is current show or indicated in the record at any time since March 2007.  

For each sciatic nerve disability identified, the examiner should provide an opinion with supporting rationale as to whether it is as likely as not that the disability had its onset in, or is otherwise related to the Veteran's active duty military service.  

For each sciatic nerve disability identified, the examiner should also comment as to whether the disability is either (1) due to or (2) aggravated by the Veteran's service-connected disabilities. 

D.  Neuropathy of the Upper Extremities

After examination of the Veteran and review of all pertinent medical records, the examiner should provide a diagnosis for any upper extremity neurological disability (to include neuropathy) that is current show or indicated in the record at any time since March 2007.  

For each upper extremity neurological disability (to include neuropathy) identified, the examiner should provide an opinion with supporting rationale as to whether it is as likely as not that the disability had its onset in, or is otherwise related to the Veteran's active duty military service.  

For each upper extremity neurological disability (to include neuropathy) identified, the examiner should also comment as to whether any disability is either (1) due to or (2) aggravated by the Veteran's service-connected disabilities. 

E.  Arthritis of the Upper Back

After examination of the Veteran and review of all pertinent medical records, the examiner should provide a diagnosis for any upper back disability (to include arthritis) that is current show or indicated in the record at any time since March 2007.  

For each upper back disability (to include arthritis) identified, the examiner should provide an opinion with supporting rationale as to whether it is as likely as not that the disability had its onset in, or is otherwise related to the Veteran's active duty military service.  

For each upper back disability (to include arthritis) identified, the examiner should also comment as to whether any disability is either (1) due to or (2) aggravated by the Veteran's service-connected disabilities. 

F.  Arthritis of the Shoulders

After examination of the Veteran and review of all pertinent medical records, the examiner should provide a diagnosis for any right or left disability (to include arthritis) that is current show or indicated in the record at any time since March 2007.  

For each right or left shoulder identified, the examiner should provide an opinion with supporting rationale as to whether it is as likely as not that the disability had its onset in, or is otherwise related to the Veteran's active duty military service.  

For each right or left shoulder disability identified, the examiner should also comment as to whether any disability is either (1) due to or (2) aggravated by the Veteran's service-connected disabilities. 

A report should be prepared and associated with the Veteran's VA claims folder.  The examiner is requested to cite to the relevant evidence considered in providing the opinion.  If the examiner cannot provide the requested opinion(s) without resorting to speculation, he or she should expressly indicate this, and explain in detail why such opinion(s) cannot be made without speculating. 

3.  The RO should evaluate the evidence of record, and after undertaking any other development it deems necessary, issue a statement of the case (SOC) to the Veteran and his representative regarding the issue of entitlement to service connection for a lower back disability.  The Veteran is advised that a timely substantive appeal will be necessary to perfect an appeal to the Board concerning this claim.  38 C.R.R. § 20.302(b) (2011).   

4.  After completion of the foregoing, and after undertaking any further development deemed necessary, the RO should readjudicate the issues on appeal, in light of all pertinent evidence and legal authority.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the RO should furnish to the Veteran and his representative a supplemental statement of the case and afford them the appropriate opportunity for response thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


